IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE               FILED
                        FEBRUARY 1998 SESSION             May 19, 1998

                                                      Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

TERRY LYNN KING,                  )
                                  )   No. 03C01-9705-CC-00179
          Appe llant,             )
                                  )   Graing er Cou nty
vs.                               )
                                  )   Honorable Rex Henry Ogle, Judge
STATE OF TENNESSEE,               )
                                  )   (Post-Conviction)
          Appellee.               )



FOR THE APPELLANT:                    FOR THE APPELLEE:

EDWARD C. MILLER                      JOHN KNOX WALKUP
Public Defender                       Attorney General & Reporter
P. O. Box 416
Dandridge, TN 37725                   MARVIN E. CLEMENTS, JR.
                                      Assistant Attorney General
                                      Cordell Hull Bldg., Second Floor
                                      425 Fifth Avenu e, North
                                      Nashville, TN 37243-0493

                                      ALFRED C. SCHMUTZER, JR.
                                      District Attorney General

                                      RICHARD VANCE
                                      Assistant District Attorney
                                      339 A. M ain St.
                                      Newport, TN 37821



OPINION FILED:____________________



AFFIRMED PURSU ANT TO RU LE 20


WILLIAM B. ACREE, JR.
SPECIAL JUDGE
                                          OPINION


       The petition er, Te rry Lynn King, a ppea ls as of r ight the trial cou rt’s
dismiss al of his pe tition for post-c onviction re lief.


       The p etitioner en tered a p lea of guilty to firs t degree murde r and to
aggravated kidnapping o n May 3, 198 4. He received a sentence of life and five
years imprisonment. The petitioner filed a petition for post-conviction relief on
Octo ber 11 , 1988 . He wa s den ied relie f, and th e den ial was affirme d by this
Court on December 11, 1990. See King v. Sta te, (1990 Tenn.Crim.App. LEXUS
817, filed D ecem ber 11, 1 990, at K noxville).


       This petition was filed on March 14, 1996. The trial court dismissed the
petition with out an e videntiary h earing.


       We find that the petition is ba rred by the statute of lim itations.


       Prior to Ju ly 1, 1986 , there wa s not a sta tute of limitatio ns for po st-
conviction relief. That year, the legislature enacted T.C.A. §40-30-102, which
provided for a three year statute. Thereafter, this Court held that all persons who
had been convicted of crimes prior to July 1, 1986, had three years from that date
within which to file a petition for post-conviction relief. See Abston v. State, 749
S.W.2d 487, 488 (Tenn.Crim.App. 1988). Because the petitioner’s conviction
predate d the effec tive date of th e Act, the petitioner h ad until Ju ly 1, 1989 , to file.
He timely filed a petition, and it was denied.


       In 1995 , the legislatu re reduc ed the sta tutory perio d for filing pos t-
conviction petitions to one year. T.C.A. §40-30-202 (a). This Act became
effective on May 10, 1995. The petitioner contends that under the new Act, he
had o ne yea r within w hich to file ano ther pe tition. Th is cont ention is not w ell
taken. The new act does not revive claims that which were barred by the
previous statute of lim itations. Carter v. S tate, 952 S.W.2d 417, 420 (Tenn.
1997). F urtherm ore, the p etitioner do es not alle ge facts w hich wo uld allow h im to
file under T.C.A . §40-30-202 (b).1


       1
         (b) No court shall have jurisdiction to consider a petition filed after such time
unless: (1) The claim in the petition is based upon a final ruling of an appellate court
establishing a constitutional right that was not recognized as existing at the time of trial,
if retrospective application of that right is required. Such petition must be filed within
one (1) year of the ruling of the highest state appellate court or the United States
supreme court establishing a constitutional right that was not recognized as existing at
      The judgment of the trial court is affirmed in accordance with Rule 20
Tennessee Court of Criminal Appeals.


                                  ___________________________________
                                  WILLIAM B. ACREE, JR., SPECIAL JUDGE




CONCUR:


___________________________________
JERRY L. SMITH, JUDGE


____________________________________
THOMAS T. WOODALL, JUDGE




the time of trial;
(2) The claim in the petition is based upon new scientific evidence establishing that
such petitioner is actually innocent of the offense or offenses for which the petitioner
was convicted; or
(3) The claim asserted in the petition seeks relief from a sentence that was enhanced
because of a previous conviction and such conviction in the case in which the claim is
asserted was not a guilty plea with an agreed sentence, and the previous conviction
has subsequently been held to be invalid, in which case the petition must be filed within
one (1) year of the finality of the ruling holding the previous conviction to be invalid.